  Case 17-01752         Doc 41     Filed 01/25/19 Entered 01/25/19 09:45:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01752
         STACEY MOSS
         MARGARET KIRKLAND
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2017.

         2) The plan was confirmed on 03/27/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/05/2017, 07/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-01752       Doc 41        Filed 01/25/19 Entered 01/25/19 09:45:00                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,625.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $2,625.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $789.48
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $122.25
    Other                                                                   $1.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $913.25

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP           Unsecured         135.56           NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured         800.00      1,675.85      1,675.85           0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,313.50       2,237.62      2,237.62           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       3,330.39      3,330.39           0.00       0.00
COMCAST                          Unsecured         400.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         100.00           NA            NA            0.00       0.00
FOUNDATION EMERGENCY SERVICE     Unsecured          48.00           NA            NA            0.00       0.00
GEICO                            Unsecured      9,812.56            NA            NA            0.00       0.00
GLOBAL LENDING SERVICES          Secured        3,050.00       9,514.48      9,514.48      1,070.23     641.52
GLOBAL LENDING SERVICES          Unsecured      5,542.00            NA            NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      8,322.00       8,375.00      8,375.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA         817.68        817.68           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,000.00         234.32        234.32           0.00       0.00
LVNV FUNDING                     Unsecured         200.00        209.39        209.39           0.00       0.00
MBB                              Unsecured         160.00           NA            NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured      2,538.06            NA            NA            0.00       0.00
NCO FINANCIAL                    Unsecured         846.00           NA            NA            0.00       0.00
NORTHWESTERN MEMORIAL GROUP      Unsecured         856.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,340.66       1,340.66      1,340.66           0.00       0.00
Receivables Management           Unsecured         500.00           NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         700.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         700.00           NA            NA            0.00       0.00
STATE FARM MUTUAL                Unsecured      2,821.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,431.00       4,997.24      4,997.24           0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      1,155.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured         421.00           NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured         414.00           NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,311.00       4,447.32      4,447.32           0.00       0.00
VILLAGE OF MARKHAM               Unsecured           1.00           NA            NA            0.00       0.00
Windham Professionals            Unsecured         723.30           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-01752         Doc 41      Filed 01/25/19 Entered 01/25/19 09:45:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,514.48          $1,070.23           $641.52
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,514.48          $1,070.23           $641.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $817.68                $0.00            $0.00
 TOTAL PRIORITY:                                            $817.68                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,847.79                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $913.25
         Disbursements to Creditors                             $1,711.75

TOTAL DISBURSEMENTS :                                                                        $2,625.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
